Citation Nr: 0106675	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  97-20 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder, secondary to a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral heel 
disorder, secondary to a bilateral knee disorder.

3.  Entitlement to an increased rating for bilateral knee 
hypertrophic arthritis, currently evaluated as 20 percent 
disabling.  

4.  What evaluation is warranted for post-traumatic stress 
disorder from May 18, 1988?

5.  Entitlement to an effective date prior to May 18, 1988, 
for service connection for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	J. Bednarz, Jr., Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and R. Fischbein, M.D.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION
 
The veteran served on active military duty from September 
1966 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 1994 and 
February 1996, from the Department of Veterans Affairs (VA) 
Regional Office in Philadelphia, Pennsylvania (RO).


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder, by an unappealed rating 
decision in August 1982.

2.  The veteran's claim to reopen the issue of entitlement to 
service connection for post-traumatic stress disorder 
received on May 29, 1986, was not abandoned.


CONCLUSION OF LAW

The criteria for an effective date of May 29, 1986, for 
entitlement to service connection for post-traumatic stress 
disorder have been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
complaints or findings of a psychiatric disorder.  His 
service personnel records indicate that the veteran served in 
combat while in Vietnam, and received the Combat Infantry 
Badge, the Purple Heart, and the Bronze Star Medal, with a 
"V" device.  Medical records further reflect service with a 
Special Forces Group.  

VA examinations conducted in November 1969 and September 
1970, did not report complaints or findings of a psychiatric 
disorder.  

In November 1980, the appellant presented a claim of 
entitlement to service connection for an "uncontrollable 
temper," and a loss of sex drive.

At a VA examination conducted in June 1982, the veteran 
complained of a "total exhausted feeling," loss of sexual 
drive, and "loss of temper."  The veteran stated that while 
in Vietnam, he taught Vietnamese and Cambodians warfare 
strategy.  He reported that he did not see American 
casualties while in Vietnam, but only saw Vietnamese and 
Cambodian casualties.  The veteran stated that he 
occasionally had flashbacks, but did not have disturbing 
dreams or nightmares.  Sleep impairment was not found.  He 
was not afraid of weapons, and was not upset by war movies, 
although he claimed he avoided war movies as they reminded 
him of Vietnam.  The diagnoses included generalized anxiety 
disorder, that was chronic and moderate in degree.  

A rating decision dated in August 1982, denied service 
connection for a generalized anxiety disorder (claimed as 
unexplained rage and loss of sex drive).  Notice that service 
connection was denied for a "nervous condition," as well as 
post-traumatic stress disorder, was sent to the veteran in 
September 1982, and the veteran did not appeal this decision.  

The veteran was admitted to a VA medical hospital in March 
1986, with complaints of nightmares and flashbacks related to 
his Vietnam experiences.  The examiner noted that the veteran 
was reluctant to talk about his experiences while in Vietnam.  
Clinical evaluations, including a psychological test, did not 
confirm post-traumatic stress disorder.  The diagnosis was 
personality disorder.  

A VA outpatient treatment record dated in April 1986, 
reported features of a post-traumatic stress disorder 
diagnosis, such as recurring nightmares, flashbacks, startle 
response, and avoidance of situations resembling experiences 
in Vietnam.  However, a diagnosis of post-traumatic stress 
disorder was not made.  Thereafter, in May 1986, it was 
reported that the veteran experienced residuals of 
post-traumatic stress disorder, to include flashbacks and 
nightmares.  

In correspondence received by the RO on May 29, 1986, the 
veteran claimed entitlement to service connection for 
post-traumatic stress disorder.  He reported being recently 
treated for this disorder by the VA.  In a statement received 
by the RO in June 1986, the veteran described combat 
experiences.  He further reported complaints of 
sleeplessness, flashbacks, nightmares, lack of concentration, 
lack of trust, and memory impairment.  

A VA outpatient treatment record dated in August 1986, 
reported complaints of flashbacks and nightmares.  When the 
veteran discussed his experiences in Vietnam, it was reported 
that he displayed emotional anxiety.  It was noted that the 
examiner was planning to "secure materials related to 
[post-traumatic stress disorder] therapy for next visit."  
In October 1986, the veteran complained of nightmares and not 
trusting people; however, it was indicated that he did not 
want to be considered for post-traumatic stress disorder 
therapy.  

Correspondence to the veteran from the RO dated in September 
1986, noted that service connection for a nervous disorder, 
including "post-traumatic stress disorder," was denied by a 
rating decision in 1982, and that new and material evidence 
was needed to reopen the claim.  The RO stated they were 
requesting his medical records, and that if he had any 
additional medical records, it would serve to expedite his 
claim.  However, no records were associated with the claims 
file at that time.  In a statement received in May 1988, the 
veteran stated that although post-traumatic stress disorder 
was denied in 1982, he did not know what post-traumatic 
stress disorder was until 1986.  

A VA examination conducted in February 1989, reported 
complaints of nightmares and flashbacks.  The veteran 
reported instances of traumatic events while in Vietnam, but 
could not give specific names or exact dates.  It was noted 
that during the examination, the veteran was restless and 
hostile.  The examiner reported that the veteran cried during 
the examination, but it did not appear genuine.  The 
diagnosis was that there was no post-traumatic stress 
disorder.  Thereafter, VA psychological testing dated in 
March 1989, reported that the veteran had frequent and stray 
feelings of anger and bitterness about what happened in 
Vietnam.  Due to this anger, the veteran stated that he had 
problems with interpersonal relationships.  The Minnesota 
Multiphasic Personality Inventory was administered; however, 
due to the overreporting of symptoms, the profile was 
invalid.  It was concluded that the testing could not support 
or rule out post-traumatic stress disorder.  A personality 
disorder pattern was found. 

The veteran testified at a personal hearing before the RO in 
December 1989.  He stated that he attended a post-traumatic 
stress disorder support group, but could not relate to the 
other participants as they had a different experience in 
Vietnam than he did.  He stated that he had difficulty in his 
marriage and with his children due to his post-traumatic 
stress disorder symptomatology.  R. Fischbein, M.D., 
testified that when he first interviewed the veteran he 
diagnosed "probable [post-traumatic stress disorder]."  He 
stated that he did not diagnose post-traumatic stress 
disorder on a first evaluation, as the diagnosis would be 
based only on the history provided by the patient.  
Thereafter, Dr. Fischbein met with the veteran, his 
girlfriend, and his son to provide additional information, 
and stated that there was "little doubt in my mind at this 
point that [the veteran] has post-traumatic stress disorder" 
but "would like to get psychological testing."

Statements from Dr. Fischbein, received in January 1990 and 
April 1990, reported symptoms of post-traumatic stress 
disorder to include difficulty trusting people, flashbacks of 
combat situations, exaggerated startle response, short 
temper, anxiety, frustration, irritability, depression, and 
vague suicidal ideation.  Dr. Fischbein stated that his first 
contact with the veteran was in November 1989.  It was his 
conclusion that the veteran's symptomatology met the criteria 
for post-traumatic stress disorder.  

VA psychological testing conducted in October 1991, reported 
that the Minnesota Multiphasic Personality Inventory was 
invalid due to excessive endorsement of problems.  It was 
noted that this response profile could be associated with an 
acute disturbance, limited comprehension, a "cry for help," 
lack of cooperation with testing, or a conscious exaggeration 
in an attempt to obtain some goal.  The examiner found these 
results similar to the psychological testing results in 1989.  
It was noted that the psychological testing in 1986 was valid 
and was not reflective of post-traumatic stress disorder, but 
rather chronic, characterological maladaptive coping.  A VA 
psychiatric examination conducted in 1991, reported that the 
veteran was solitary and had many interpersonal conflicts.  
He had poor impulse control and was easily irritated, with 
many narcissistic elements to his personality.  The examiner 
concluded that although historically the veteran had many 
symptoms suggestive of post-traumatic stress disorder, "the 
record indicates only a relatively recent mention of them.  
Psychological testing does not support the diagnosis of 
[post-traumatic stress disorder].  Therefore we feel his most 
likely diagnosis is personality disorder, not otherwise 
specified."

A statement from Dr. Fischbein dated in March 1992, reported 
that although the veteran had personality traits that 
contributed to his frustration and anger, he had symptoms 
that were consistent with post-traumatic stress disorder.  In 
a report from Dr. Fischbein dated in July 1992, he stated 
that the veteran met the criteria for post-traumatic stress 
disorder.  He further noted that psychological testing 
performed in July 1992, found depression, post-traumatic 
stress disorder, obsessive compulsive personality, panic 
disorder, and generalized anxiety disorder.  The psychologist 
stated that the diagnosis of post-traumatic stress disorder 
was represented due to the history provided by the veteran.  

The veteran testified at a personal hearing before the RO in 
October 1992, regarding his experiences in Vietnam and his 
symptoms of post-traumatic stress disorder.  In a deposition 
dated in November 1992, Dr. Fischbein reported that the 
veteran had post-traumatic stress disorder, as well as a 
personality disorder.  

In May 1994, a Board Medical Advisor found the veteran had 
both post-traumatic stress disorder and a personality 
disorder, based upon the overall clinical picture.  
Therefore, the Board granted entitlement to service 
connection for post-traumatic stress disorder by a decision 
dated in October 1994.  A rating decision dated in November 
1994, implemented this decision, and assigned a 30 percent 
evaluation for post-traumatic stress disorder, effective 
January 31, 1989.  

In a statement dated in December 1996, Dr. Fischbein 
concluded that the veteran's post-traumatic stress disorder 
dated back to his experiences in Vietnam, but based on the 
objective evidence of record, post-traumatic stress disorder 
was shown by the VA examination conducted in June 1982.  Dr. 
Fischbein testified at a hearing before the RO in August 
1997, that a diagnosis of post-traumatic stress disorder 
existed at the time of the VA examination in 1982, based on 
the fact that he did not know how long they spent on 
evaluating the veteran.  Dr. Fischbein testified that if the 
examiner had asked the right questions, the correct diagnosis 
would have been post-traumatic stress disorder.  Thereafter, 
in February 1998, the RO assigned a 70 percent evaluation for 
post-traumatic stress disorder, effective May 18, 1988.  

Analysis

The veteran contends that the effective date for entitlement 
to service connection of post-traumatic stress disorder, 
should be the date of a VA examination conducted in June 
1982.  In support of this contention, Dr. Fischbein stated 
that a diagnosis of post-traumatic stress disorder was 
warranted based on the findings of this examination.  
Nevertheless, the issue of entitlement to service connection 
for a psychiatric disorder, to include post-traumatic stress 
disorder, was denied by a rating decision dated in August 
1982.  The veteran was notified of this decision and did not 
file an appeal.  Accordingly, that decision is final, and an 
effective date prior to that decision, absent clear and 
unmistakable error, is not for assignment.  See 38 U.S.C.A. 
§§ 5110, 7105; 38 C.F.R. §§ 3.105, 3.400.  In the instant 
case, the veteran has not claimed that the rating decision 
dated in August 1982, was clearly and unmistakably erroneous, 
and that issue is not before the Board.  See 38 C.F.R. § 
20.1403(a) (2000); Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Furthermore, pursuant to 38 U.S.C.A. § 5108 (West 1991), the 
VA must reopen a previously and finally disallowed claim when 
new and material evidence is presented or secured with 
respect to that claim.  The effective date of an award for a 
reopened claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).  Therefore, under the applicable statute and 
regulation, the effective date cannot be the date of 
veteran's original claim.  Waddell v. Brown, 5 Vet. App. 454, 
456 (1993).  Accordingly, any contention that an effective 
date should be retroactive to the date of an original final 
claim is groundless in law.

Unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

In the instant case, the veteran filed a claim to reopen the 
issue of entitlement to service connection for post-traumatic 
stress disorder on May 29, 1986.  In response thereto, the RO 
notified the veteran in September 1986, that in order to 
reopen his claim for entitlement to service connection for 
post-traumatic stress disorder, new and material evidence was 
needed.  The RO stated that they were requesting the 
veteran's medical records.  The RO further stated, "[p]lease 
provide us with any other medical evidence as this will speed 
processing."  It appears that the RO requested the veteran's 
VA medical records in September 1986; however, no records 
were associated with the claims file at that time, or until 
years later.  

At the time that the veteran's claim to reopen the issue of 
entitlement to service connection for post-traumatic stress 
disorder was received in May 1986, the regulations provided 
that where evidence requested in connection with a claim to 
reopen was not furnished within one year after the date of 
request, the claim would be considered abandoned.  38 C.F.R. 
§ 3.158(a) (1986).  After the expiration of one year, further 
action would not be taken unless a new claim was received.  
Id.  Should the right to benefits be finally established, 
compensation based on such evidence would commence not 
earlier than the date of filing the new claim.  Id.  The RO 
found that the veteran's claim to reopen the issue of 
entitlement to service connection for post-traumatic stress 
disorder was abandoned, as he failed to submit any new and 
material evidence within one year subsequent to September 
1986.   

Nevertheless, in his statement received by the RO in May 
1986, the veteran stated that he had been treated on an 
inpatient basis at a VA medical facility, and was receiving 
treatment for post-traumatic stress disorder on an outpatient 
basis at a VA medical facility.  The veteran was not notified 
that he was responsible to submit these records in order to 
provide new and material evidence to support his claim to 
reopen the issue of entitlement to service connection for 
post-traumatic stress disorder.  Indeed, the RO notified the 
veteran that they would obtain these records.  The RO, 
however, failed to obtain these records.  The failure of the 
RO to secure records in the custody of the VA that were 
specifically requested by the veteran, and particularly after 
telling the appellant that they would be secured, tolled the 
finality of the underlying RO action.  See Hayre v. West, 188 
F.3d 1327 (Fed.Cir. 1999).  The gravity of the error was 
compounded by the fact that although the RO attempted in 
September 1986 to get the records that were in VA's custody, 
it never informed the veteran of the fact that they were not 
received.  Id. at 1333.  Accordingly, under the Hayre 
doctrine the Board finds that the veteran's claim to reopen 
the issue of entitlement to service connection for 
post-traumatic stress disorder received on May 29, 1986 was 
not abandoned.  Thus, the claim received on May 29, 1986, 
remained pending for the purposes of the assignment of an 
effective date for entitlement to service connection for 
post-traumatic stress disorder.  

In the instant case, the pending claim received in May 1986, 
led to a grant of service connection for post-traumatic 
stress disorder.  Dr. Fischbein has stated that based on his 
review of the evidence, post-traumatic stress disorder was 
present prior to that date.  See McGrath v. Gober, 14 Vet. 
App. 28 (2000).  Nevertheless, as noted above, the effective 
date of an award "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
Accordingly, the Board finds that the earliest possible 
effective date for entitlement to service connection for 
post-traumatic stress disorder is May 29, 1986.  

The evidence of record includes the opinion of Dr. Fischbein 
that based on symptoms in 1982, a diagnosis of post-traumatic 
stress disorder at that time was appropriate.  Also of record 
is the opinion of the Board Medical Advisor dated in May 
1994, that disagreed with the examiners, to include the VA 
examiner during the VA hospitalization in 1986, that the 
veteran did not meet the criteria for post-traumatic stress 
disorder.  He found the clinical picture "to be a 
characteristic one and the communication difficulties, in 
part related to personality characteristics, which have 
limited specificity as to "stressor" events, as similar to 
some other veterans and dependent, too, on the examiners."  
Accordingly, he found that the veteran had post-traumatic 
stress disorder and a personality disorder.  With 
consideration of these opinions, upon review of the evidence 
of record, and with consideration of the doctrine of 
reasonable doubt, the Board finds that the appropriate 
effective date for the award of service connection for 
post-traumatic stress disorder is the date of the receipt of 
the veteran's claim, May 29, 1986.


ORDER

An effective date for entitlement to service connection for 
post-traumatic stress disorder of May 29, 1986, is granted.



REMAND

A rating decision dated in February 1996, denied the issues 
of entitlement to service connection for a right wrist 
disorder and a bilateral heel disorder, and entitlement to an 
initial rating in excess of 30 percent for post-traumatic 
stress disorder, and the RO notified the veteran of that 
decision.  The veteran perfected an appeal as to these issues 
in July 1997.  Subsequent thereto, the veteran testified at a 
personal hearing before the RO in August 1997.  

In February 1998, the hearing officer granted an initial 
rating of 70 percent for the veteran's post-traumatic stress 
disorder, and granted entitlement to a total rating for 
compensation purposes based upon individual unemployability.  
The hearing officer denied the claim of entitlement to an 
increased evaluation for his service-connected bilateral knee 
disorder, and the claims of entitlement to secondary service 
connection for a right wrist disorder and a bilateral heel 
disorder.  

Thereafter, in April 1998 correspondence from the 
representative, it was stated that "[w]e are in agreement 
with the substantial majority of the decision, however, we 
wish to continue to appeal the determination made by the 
hearing officer with regard to" the issues of entitlement to 
an effective date prior to May 18, 1988, for service 
connection for post-traumatic stress disorder, entitlement to 
an increased rating for bilateral knee hypertrophic 
arthritis, and to an effective date prior to August 8, 1994, 
for a total rating for compensation purposes based upon 
individual unemployability.  Subsequent to this 
correspondence, the RO issued a supplemental statement of the 
case pertaining to, and thereafter certified the issues of 
entitlement to service connection for a right wrist disorder 
and a bilateral foot disorder, and to an initial evaluation 
in excess of 70 percent for post-traumatic stress disorder 
for appellate review.  The April 1998 correspondence, 
however, raises the question whether the secondary service 
connection claims, as well as the increased rating claim for 
post traumatic stress disorder were withdrawn from appellate 
review.

In February 1996, the RO also denied the issue of whether new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for residuals of Agent 
Orange, to include peripheral neuropathy and carpal tunnel 
syndrome, and notified the veteran of that decision.  In 
January 1997, the veteran filed a notice of disagreement to 
that decision.  Additionally, in a February 1998 hearing 
officer decision the veteran was granted a total rating based 
upon individual unemployability, and in April 1998 a notice 
of disagreement was filed as to the effective date assigned 
for the grant of individual unemployability.  Unfortunately, 
however, a statement of the case pertaining to these issues 
has yet to be issued.  While it is true that the appellant 
has not submitted a timely substantive appeal, the Board is 
obligated to remand these issues in light of Manlincon v. 
West, 12 Vet. App. 238 (1999).

The veteran underwent arthroscopic surgery on his left knee 
in April 1999, and on his right knee in September 1999.  
Thereafter, he was afforded a VA examination in September 
1999 to determine the extent of his bilateral 
service-connected knee disorder.  However, the 1999 VA 
examination did not address the impact of pain, and the 
effect of pain on the veteran's functional use of his knees 
was not set out in the report.  The United States Court of 
Appeals for Veterans Claims has held that when a diagnostic 
code provides for compensation based solely upon limitation 
of motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2000) must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board also notes that the ranges of motion of the veteran's 
knees were not detailed in the examination report.  

Additionally, the veteran's service-connected bilateral knee 
disorder is rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5257 (2000).  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97l; 62 Fed.Reg. 63604 
(1997), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See also, Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  Diagnostic Code  5257 provides 
for evaluation of instability of the knee without reference 
to limitation of motion.  The terms of Diagnostic Code 5003, 
on the other hand, refer not to instability but to X-ray 
findings and limitation of motion "under the appropriate 
diagnostic codes for the specific joint or joints involved."  
Accordingly, the RO should consider whether separate ratings 
are to be assigned to the veteran's service-connected 
bilateral knee disorder based on limitation of motion and 
instability.

Therefore, this case is remanded for the following actions:

1.  The RO should contact the veteran's 
representative to determine whether the 
issues of entitlement to service 
connection for a right wrist disorder and 
a bilateral heel disorder, and 
entitlement to an increased rating for 
post-traumatic stress disorder were 
withdrawn from appellate review.  If 
these issues were withdrawn, no further 
action needs to be taken by the RO with 
regard to these issues.  

2.  If, and only if, the issues of 
entitlement to service connection for 
right wrist and bilateral heel disorders 
were not withdrawn, the RO should develop 
these claims in accordance with the 
Veterans Claims Assistance Act of 2000.  
See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This development should include, 
but is not limited to, contacting the 
representative to afford the veteran the 
opportunity to identify or submit any 
additional pertinent evidence in support 
of his claims, to include evidence that 
provides a relationship between his 
current right wrist disorder and 
bilateral heel disorder to his period of 
active military service or to his 
service-connected bilateral knee 
disorder.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to these claims.  The veteran must then 
be given an opportunity to respond.  

3.  If, and only if, the issue of 
entitlement to an initial evaluation in 
excess of 70 percent for post-traumatic 
stress disorder was not withdrawn from 
appellate review, the RO should develop 
this claim in accordance with the 
Veterans Claims Assistance Act of 2000.  
This development should include, but is 
not limited to, 

a.  The RO should contact the 
representative to afford the veteran 
the opportunity to identify or 
submit any additional pertinent 
evidence in support of his claim of 
entitlement to an initial evaluation 
in excess of 70 percent for 
post-traumatic stress disorder.  
Based on his response, the RO should 
attempt to procure copies of all 
records which have not previously 
been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be 
documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain named records the 
RO is unable to secure same, the RO 
must notify the veteran and (a) 
identify the specific records the RO 
is unable to obtain; (b) briefly 
explain the efforts that the RO made 
to obtain those records; and (c) 
describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be 
given an opportunity to respond.  

b.  Additionally, the veteran should 
be afforded a VA psychiatric 
examination to determine the extent 
of his post-traumatic stress 
disorder.  All pertinent 
symptomatology and findings should 
be reported in detail.  Any 
indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available 
to and reviewed by the examiner 
prior to the requested study and the 
examination report should reflect 
that such a review was made.  It is 
requested that the examiner assign a 
numerical Global Assessment of 
Functioning (GAF) score.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM 
DSM-IV, 46-7 (1994) (DSM-IV).  The 
examiner is requested to include a 
definition of the numerical code 
assigned under DSM-IV.  The 
examination report should be typed. 

c.  The RO should consider the 
veteran's claim of an initial 
evaluation in excess of 70 percent 
in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999), to 
include a possible staged rating.

4.  The RO should contact the veteran's 
representative to afford the veteran the 
opportunity to identify or submit any 
additional pertinent evidence in support 
of his claim of entitlement to an 
increased rating for his bilateral knee 
disorder.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

6.  Thereafter, the veteran should be 
provided a VA examination to determine 
the severity of his service-connected 
bilateral knee disorder.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  All 
indicated tests and studies should be 
accomplished.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including range of 
motion testing and the presence or 
absence of recurrent subluxation or 
lateral instability.  The examiner should 
indicate any involvement of joint 
structure, muscles and nerves, and 
comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  The examiner must 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  If any opinion cannot be 
provided that fact must be so stated and 
an explanation why provided.  A complete 
rationale for all opinions expressed must 
be provided.  The examination report 
should be typed. 

7.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for a scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

9.  Appropriate action, including the 
issuance of a statement of the case and 
notification of appellate rights, is 
necessary with regard to the issues of 
entitlement to an earlier effective date 
for an award of individual 
unemployability, and whether new and 
material evidence had been submitted to 
reopen the claim of entitlement to 
service connection for residuals of Agent 
Orange.  38 C.F.R. § 19.26 (2000).  The 
veteran and his representative are 
reminded that to perfect any appeal to 
these issues they must submit a timely 
substantive appeal with the RO.  38 
C.F.R. § 20.202 (2000).  If the veteran 
perfects his appeal, the issues should be 
returned to the Board for appellate 
review.  

10.  Thereafter, the RO should adjudicate 
the issues on appeal.  If any issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


